Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Rodriguez Samuel Da Matha De Santan-na appeals from the district court order dismissing his claims against the law firm of Bradley Arant Boult Cummings LLP (“Bradley Arant”). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Da Matha De Santanna v. Bradley Arant Cummings LLP, No. 8:09-cv-02438-RWT (D.Md. Sept. 30, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.